DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 15-26 and 32-33 in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that the search for any one group would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because the claims are drawn to different statutory classes of invention, different classification, and would require a distinct search resulting in a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14 and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2020.
Priority
The instant application is a continuation-in-part of PCT/JP2018-008262, filed 3/5/2018, and claims priority to JP2017-088085 and JP2018-028284.  These priority documents do not appear to provide support for “A method for manufacturing an aluminum alloy additive manufacturing product, comprising, a step of molding a raw metal by an additive manufacturing method” and therefore, claims 15-26 and 32-33 are given an effective priority date of the filing date of the instant continuation-in-part application, dated 10/28/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites, in part, “a step of molding a raw metal by an additive manufacturing method.”  It is unclear what material or state of matter constitutes “raw metal.”  In other words, it is unclear if the term is drawn to the form of the metal used for the method, for example, a powder or sheet or whether the term is drawn to the state of matter, for example, a molten metal alloy for molding.  
Additionally, the term “molding” is not commonly used to refer to a step in an “additive manufacturing method” and therefore, it is unclear if the claimed step is drawn specifically to molding (i.e. placing material into a pre-existing mold and solidifying) or merely refers to a step of forming an article with a desired shape using an additive manufacturing process.  The examples provided in the instant specification appear drawn to a laser additive manufacturing method using a metal powder. (see, e.g. para. 156 of the PG Pub.).  Such a method would not appear to comprise “molding” under its ordinary meaning.  As a result, the claimed method step of “molding a raw metal by an additive manufacturing method” is indefinite.  Claims 16-20 are indefinite based on their dependency.
Claims 21-22 and 24 are indefinite for the same reasons as detailed with respect to Claim 15, specifically, each claim requires “a step of molding a raw metal by an additive manufacturing method” rendering the claims indefinite.  Claims 23, 25-26, and 32-33 are indefinite based on their dependency.
Claims 18-20, which each depend from Claim 17, further limit the compositional ranges of selected elements, including Si and Mg.  Claim 17, however, requires “one or more elements of” Si, Mg, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-23, 25-26, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliffe et al. (US 2015/0135897)(cited on IDS) in view of Martin et al. (US 2019/0032175).
With respect to Claims 15, 17-20, 21-22, 25-26, and 33, Sutcliffe teaches a method of manufacturing an aluminum alloy product via additive manufacturing, the method comprising repeated steps of selective laser melting or selective laser sintering of an aluminum alloy powder to additively form a product with a desired form. (para. 16-28, 55-62).  Thus, Sutcliffe teaches a step of forming (i.e. 
Sutcliffe teaches that the method comprises an aluminum alloy powder which may comprise an aluminum –silicon alloy, including several commercial aluminum alloy examples (para. 23-28, 89-90); however, the reference is silent as to the complete compositional ranges of such alloys and therefore does not explicitly teach the aluminum alloy compositions as instantly claimed.
Martin teaches the aluminum alloy for additive manufacturing with reduced cracking, the alloy comprising at least 80 wt% Al, 0.01-20 wt% of at least one strengthening element including Fe, Si, Cu, Mn, Mg, Cr, and V, and 0.01-10 wt% of at least one grain refining element including Ti and Zr. (para. 34-40, 103-113, 130-137).  Thus, Martin teaches an aluminum alloy powder with compositional ranges overlapping the instantly claimed ranges.
It would have been obvious to one of ordinary skill in the art to use a known aluminum powder for additive manufacturing, as taught by Martin, in the additive manufacturing method of Sutcliffe, in order to obtain an additively manufactured product having reduced cracking with a predictable result of success.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 16, 23, and 32, Sutcliffe teaches wherein the additive manufacturing is performed with a lower plate controlled to 180 C and the raw metal is placed on the lower plate. (para. 62).

Claims 15, 17-22, 25-26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0032175).

Martin teaches the aluminum alloy may comprise a ranges of compositions including commercially available aluminum alloys and teaches, in particular, an alloy comprising at least 80 wt% Al, 0.01-20 wt% of at least one strengthening element including Fe, Si, Cu, Mn, Mg, Cr, and V, and 0.01-10 wt% of at least one grain refining element including Ti and Zr. (para. 34-40, 103-113, 130-137).
Thus, Martin teaches a method comprising an aluminum alloy with compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claims 16, 23-24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0032175), as applied to Claims 15, 21, and 22, as appropriate, in view of Renz et al. (US 2007/0037509).
With respect to claims 16, 23-24, and 32, Martin teaches a method of additively manufacturing an aluminum alloy product comprising selectively fusing metal powder with a composition overlapping the instantly claimed ranges (see rejections of Claims 15, 21 and 22 above); however, the reference does not teach where the additive manufacturing is performed on a lower substrate plate controlled to 150-300 C (Claims 16, 23, 32) or 250-450 C (Claim 24).  The claim term “measurement temperature” is interpreted as the temperature of the lower plate.

It would have been obvious to one of ordinary skill in the art to modify the method of additive manufacturing of Martin, to place the raw aluminum alloy powder on a lower plate controlled to a measurement temperature of 250-500 C, as taught by Renz, in order to prevent internal stresses developing while additively forming the part.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature ranges. MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN A HEVEY/               Primary Examiner, Art Unit 1735